Title: To George Washington from William Heath, 8 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands, May 8. 1782.
                        
                        Lieutenant Eli Parker of the Massachusetts line, who has been doing duty as a third officer of a company in
                            the 7th regiment, is to be transfered to the 6th regiment, where a vacancy is open for him, to which he is entitled, and
                            where he will do duty as second officer in the company. Shall the transference take place accordingly? I have the honor to
                            be With the highest respect, Your Excellency’s Most obedient servant
                        
                            W. Heath
                        
                    